Citation Nr: 1417787	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-37 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for throat cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from January 1961 to January 1981.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing in June 2012; a hearing transcript is of record.  The paper claims file and pertinent records in his paperless claims files have been considered.  

The Board remanded this case for further development and consideration in September 2012.  As the Board's decision herein constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam and in Thailand, and he is presumed to have been exposed to herbicides (Agent Orange) during such service.

2.  The Veteran's throat cancer diagnosed in 2007 had its primary site in the larynx.


CONCLUSION OF LAW

The criteria for service connection for throat cancer with a primary site in the larynx have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his throat cancer diagnosed in 2007 had a primary site in the larynx, and that it is due to exposure to Agent Orange during service in Thailand or Vietnam, such that presumptive service connection is warranted.  

There is no argument or indication of any treatment or diagnosis for throat cancer or possibly related symptoms during service, or until many years after service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  

There is, however, competent and credible evidence to establish herbicide exposure in service.  During the June 2012 hearing, the Veteran testified that he was stationed primarily at U-Tapao Air Force Base (AFB) in Thailand, and that he also traveled from Thailand to Vietnam on short trips for escort and courier missions.  He presented photographs to support his presence in the Republic of Vietnam.  

The Veteran's service performance evaluations show that he was stationed at U-Tapao AFB from at least June 1971 to September 1972, and that his duties included training and monitoring security police.  No trips to Vietnam were documented in the Veteran's available service records, and his awards and decorations are insufficient to establish in-country service.  Nevertheless, the Veteran is competent to report such trips, and there is no indication that he is not credible.  

Resolving doubt in the Veteran's favor, this evidence establishes presumptive herbicide exposure in Vietnam or Thailand during the required period for a presumption of herbicide exposure.  See 38 U.S.C.A. § 1116 & 38 C.F.R. § 3.307(a)(6) (providing for presumptive herbicide exposure for in-country service in Vietnam between January 9, 1962, and May 7, 1975); VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10. q. (extending the presumption of herbicide exposure to Vietnam-era veterans who served at certain Royal Thai Air Force Bases including U-Tapao, and whose duties placed them on or near the perimeter of the base, such as being in a security police squadron).

Additionally, resolving doubt in the Veteran's favor, the evidence establishes that his throat cancer had a primary site in the larynx, which will be presumptively service-connected based on herbicide exposure in service.  See 38 C.F.R. § 3.309(e).  Although the Veteran's private providers have indicated that his primary site of throat cancer was unknown and could not be known for certain, they have also provided opinions indicating that it is at least as likely as not in the larynx.  As such, the benefit-of-the-doubt-rule applies.  See 38 C.F.R. § 3.102.

Specifically, Dr. Melton, a primary care physician, opined in a November 2008 letter that there was more than an "80 percent chance" that the primary site of cancer was in the laryngeal glottis and supraglottis area.  Dr. Melton indicated that this opinion was based on his involvement in the Veteran's treatment at least since his cancer diagnosis in 2007, including coordination with oncology providers, as well as repeated diagnostic testing and the Veteran's symptom progression.  

Similarly, Dr. O'Hare, a private otolaryngologist and head and neck surgeon, indicated in April 2008 and July 2009 letters that the Veteran's throat cancer "could very well have arisen from laryngeal structures."  This opinion was based on review of pathology testing, medical evaluations, and symptoms, after noting the results of initially testing and that the Veteran's primary cancer site was unknown.  

These opinions are highly probative, as the providers gave well-reasoned opinions based on medical expertise and consideration of the Veteran's pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

In an August 2012 report, a VA examiner, who was a primary care physician, stated that the Veteran's primary cancer site was unknown, and she could not conclude that the primary site was the larynx.  This examiner did not comment, however, on the significance of Dr. Melton's opinion that there was a greater than 80 percent chance that the primary site of cancer was the larynx, based on repeated testing, symptoms, and other evidence particular to the Veteran's case.  As such, this opinion has low probative value, and is outweighed by the positive opinions.  Id.

In sum, the weight of the evidence establishes that the Veteran's current throat cancer had a primary site in the larynx, and that he had presumed herbicide exposure during service.  Service connection is warranted for the claimed disability on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


ORDER

Service connection for throat cancer with a primary site of the larynx is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


